FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MIGUEL ANGEL VELASQUEZ-                        No. 21-70093
 SAMAYOA,
                      Petitioner,                Agency No.
                                                A044-804-654
                    v.

 MERRICK B. GARLAND, Attorney                     OPINION
 General,
                     Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

           Argued and Submitted March 10, 2022
                   Pasadena, California

                      Filed June 24, 2022

  Before: Richard C. Tallman and Michelle T. Friedland,
  Circuit Judges, and Edward R. Korman, * District Judge.

                 Opinion by Judge Friedland




     *
       The Honorable Edward R. Korman, United States District Judge
for the Eastern District of New York, sitting by designation.
2             VELASQUEZ-SAMAYOA V. GARLAND

                           SUMMARY **


                            Immigration

    Granting Miguel Angel Velasquez-Samayoa’s petition
for review of the Board of Immigration Appeals’ decision
affirming denial of protection under the Convention Against
Torture, and remanding, the panel held that the Board erred
by failing to adequately consider Velasquez-Samayoa’s
aggregate risk of torture from multiple sources, and erred in
rejecting Velasquez-Samayoa’s expert’s credible testimony
solely because it was not corroborated by additional country
conditions evidence.

    Velasquez-Samayoa asserted that, if he were removed to
his native country of El Salvador, he would be identified as
a gang member based on his gang tattoos and face a
significant risk of being killed or tortured—either by
Salvadoran officials or by members of a rival gang with the
acquiescence of the Salvadoran government. Relying on
Matter of J-F-F-, 23 I. & N. Dec. 912 (A.G. 2006), the Board
concluded that Velasquez-Samayoa failed to demonstrate a
clear probability of torture because he did not establish that
every step in a hypothetical chain of events was more likely
than not to happen.

    The panel concluded that the Board erred by failing to
assess Velasquez-Samayoa’s aggregate risk of torture.
Discussing Cole v. Holder, 659 F.3d 762 (9th Cir. 2011), the
panel explained that when an applicant posits multiple
theories for why he might be tortured, the relevant inquiry is
whether—considering all possible sources of and reasons for
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            VELASQUEZ-SAMAYOA V. GARLAND                   3

torture—the total probability that the applicant will be
tortured exceeds 50 percent. For example, if an applicant is
at risk of torture from police, death squads, and gangs, he
need not prove that each group, treated individually, would
more likely than not torture him. The panel explained that
Cole’s approach is consistent with Matter of J-F-F-, which
provides that, when an applicant posits a single theory for
why he would be tortured, but the torture will come about
only if several hypothetical events all occur in sequence, an
applicant must show that the individual probability of each
event occurring is greater than 50 percent.

    Here, the Board considered Velasquez-Samayoa’s two
separate theories of torture—either by Salvadoran officials
or by members of a rival gang—as a single hypothetical
chain of events and denied his CAT claim because the
probability of that hypothetical chain occurring was not high
enough. The panel concluded that in doing so, the Board
misapplied Cole and Matter of J-F-F-. The panel explained
that the Board should not have considered Velasquez-
Samayoa’s claim as a single hypothetical chain of events,
when—as the Board itself acknowledged—he posited two
“alternative” and distinct theories for why he would be
tortured if he were removed to El Salvador. By requiring
Velasquez-Samayoa to show that every step in two
hypothetical chains was more likely than not to occur, the
Board increased Velasquez-Samayoa’s CAT burden. The
panel explained that Velasquez-Samayoa was not required
to show that he was more likely than not to be tortured under
both theories, nor was he required to show that he was more
likely than not to be tortured under any single theory
considered individually. Rather, the law required him to
show only that, taking into account all possible sources of
torture, he is more likely than not to be tortured.
4           VELASQUEZ-SAMAYOA V. GARLAND

    The panel concluded that the Board also erred by
disregarding credible testimony from Velasquez-Samayoa’s
expert Dr. Thomas Boerman. The panel explained that,
although the agency may reject credible testimony if it is
outweighed by other more persuasive evidence, when the
agency has credited an expert, it cannot reject that expert’s
testimony for the sole reason that it is not corroborated by
additional evidence. The panel wrote that the mere fact that
Dr. Boerman’s testimony was not corroborated by country
conditions evidence was not a valid reason for rejecting that
testimony, as expert testimony can itself provide evidence of
country conditions.

    Acknowledging that the agency may point to other
persuasive evidence in the record that contradicts a credible
expert’s testimony, the panel concluded that to the extent the
agency articulated a finding that other evidence in the record
outweighed Dr. Boerman’s testimony, such a finding was
unsupported by substantial evidence.

     The panel remanded for the agency to properly assess the
aggregate risk that Velasquez-Samayoa will be tortured if he
is removed to El Salvador and, as part of that assessment, to
properly consider Dr. Boerman’s testimony.
            VELASQUEZ-SAMAYOA V. GARLAND                      5

                         COUNSEL

Jean Reisz (argued) and Niels Frenzen, University of
Southern California, Gould School of Law, Immigration
Clinic, Los Angeles, California, for Petitioner.

Sarah E. Witri (argued), Trial Attorney; Jennifer P. Levings,
Senior Litigation Counsel; Brian M. Boynton, Acting
Assistant Attorney General; Shelley R. Goad, Assistant
Director; United States Department of Justice, Civil
Division, Office of Immigration Litigation, Washington,
D.C.; for Respondent.


                          OPINION

FRIEDLAND, Circuit Judge:

    Miguel Angel Velasquez-Samayoa seeks protection
under the Convention Against Torture (“CAT”). Velasquez-
Samayoa asserts that, if he were removed to his native
country of El Salvador, he would be identified as a gang
member and therefore would face a significant risk of being
killed or tortured—either by Salvadoran officials or by
members of a rival gang with the acquiescence of the
Salvadoran government. The Board of Immigration Appeals
(“BIA”) upheld a decision by an Immigration Judge (“IJ”
and, collectively with the BIA, the “Agency”) concluding
that neither potential source of torture poses a sufficient risk
to entitle Velasquez-Samayoa to CAT relief. Velasquez-
Samayoa argues before our court that the Agency failed to
assess the aggregate risk that he will be tortured—
considering all sources together. We agree. We grant the
petition for review and remand to the Agency to reconsider
6           VELASQUEZ-SAMAYOA V. GARLAND

Velasquez-Samayoa’s CAT claim, applying the correct legal
standards.

                              I.

    Velasquez-Samayoa came to the United States when he
was two or three years old and has lived in this country for
more than forty years since. He became a lawful permanent
resident in 1995, when he was seventeen. He has not visited
El Salvador since approximately 1993, and his entire family
now lives in the United States.

    When he was about fifteen and residing in the Los
Angeles area, Velasquez-Samayoa joined the White Fence
gang. The White Fence gang is a rival of the Mara
Salvatrucha (“MS-13”) gang in Los Angeles, and
Velasquez-Samayoa often fought with MS-13 members.
During his time in the White Fence gang, Velasquez-
Samayoa had the letters “WF” tattooed on his body in two
places—both letters on his neck and one letter on each of his
legs. Each letter on his neck is approximately six inches tall
and three inches wide and is written in a calligraphy script
common for gang tattoos.

    In 1998, Velasquez-Samayoa was convicted of multiple
felonies. He was sentenced to eighteen years in prison for
those crimes. Upon moving prison facilities about seven
years into his sentence, he was stabbed over twenty times by
gang members and was placed in protective custody for the
remainder of his sentence. Velasquez-Samayoa later
testified that, with the help of a prison psychologist, he
“realize[d he] had wasted [his] entire life with gangs.”

   After Velasquez-Samayoa’s release from prison, officers
from the Department of Homeland Security detained him
and initiated removal proceedings. An IJ determined that
            VELASQUEZ-SAMAYOA V. GARLAND                     7

Velasquez-Samayoa was removable based on his felony
convictions. Velasquez-Samayoa does not dispute that, in
light of that determination, the only relief he is eligible to
seek is deferral of removal under the CAT.

    An IJ held a hearing on Velasquez-Samayoa’s CAT
claim in June 2020. Velasquez-Samayoa testified in support
of his claim, as did Dr. Thomas Boerman, who has
conducted research on gang activity and violence in El
Salvador. The Government stipulated that Dr. Boerman
qualified as an expert on those topics. The IJ found that both
Velasquez-Samayoa and Dr. Boerman “testified credibly”
and therefore “afford[ed] their testimonies full evidentiary
weight.”

    Velasquez-Samayoa testified to his fear that, if he were
removed to El Salvador, he would be killed or tortured either
by Salvadoran officials or by rival gang members. He
explained that his conspicuous neck tattoo and/or the records
of his criminal convictions would reveal his prior gang
affiliation. Velasquez-Samayoa declared: “[B]oth of these
parties [i.e., Salvadoran officials or rival gang members] will
eventually kill me for these reasons.”

    Dr. Boerman agreed that Velasquez-Samayoa faces a
“high risk of egregious physical harm and death if returned
to El Salvador.” Dr. Boerman testified that, if Velasquez-
Samayoa were removed to El Salvador, he would likely be
identified as a gang member because of his neck tattoo or
because of information the United States would send to the
Salvadoran government.

    Dr. Boerman testified that, if Velasquez-Samayoa were
identified as a gang member by Salvadoran officials, he
would likely be tortured in government custody. According
to Dr. Boerman, even if Velasquez-Samayoa were not
8           VELASQUEZ-SAMAYOA V. GARLAND

identified by government authorities immediately upon
entering the country, he would eventually encounter police
officers who would target and potentially kill him because
of his obvious gang affiliation.

    Dr. Boerman also spoke about the risk that Velasquez-
Samayoa would be tortured or killed by rival gang members
if he were removed. Dr. Boerman testified that the MS-13
and Barrio 18 gangs, both rivals of the White Fence gang,
are present in 95 percent of Salvadoran municipalities. He
stated that White Fence is “well-known by MS-13 and
Barrio 18 in El Salvador” and that gangs in El Salvador
routinely kill or torture members of rival gangs, and do so
with impunity. And Dr. Boerman pointed to Velasquez-
Samayoa’s status as a middle-aged man—which would
make him appear to be a gang leader—and mannerisms he
acquired growing up in the United States as other factors that
would make him a target for torture.

    The IJ issued a written decision denying Velasquez-
Samayoa CAT protection and ordering him removed to El
Salvador. The IJ acknowledged that Velasquez-Samayoa
claimed that he would be either detained and then tortured
by Salvadoran officials or tortured by gang members with
the acquiescence of the Salvadoran government. The IJ
explained that a CAT applicant who brings a “claim for relief
based on a future and hypothetical chain of events . . . must
establish that every step in the ‘hypothetical chain of events
is more likely than not to happen’” (quoting Matter of
J-F-F-, 23 I. & N. Dec. 912, 917 (A.G. 2006)). The IJ then
proceeded to “analyze[] whether there is sufficient evidence
in the record to establish it is more likely than not that each
of these steps will occur.” The IJ discussed some of the steps
that Velasquez-Samayoa claimed might lead to his torture
and determined that he had not shown that they were more
likely than not to occur.
            VELASQUEZ-SAMAYOA V. GARLAND                   9

    Velasquez-Samayoa appealed the order of removal to the
BIA. The BIA affirmed the IJ’s decision, concluding that
the IJ “properly determined that [Velasquez-Samayoa] had
not demonstrated that each link in the chain of hypothetical
events will more than likely occur.”

    Velasquez-Samayoa filed a petition for review in our
court. He argues that the Agency’s CAT analysis was
fundamentally flawed in that it failed to consider his
aggregate risk of torture. He also argues, among other
things, that the Agency erred by requiring that the testimony
of Dr. Boerman—who was deemed credible by the IJ—be
corroborated by evidence from the country conditions
reports.

                             II.

    “We review issues of law regarding CAT claims de
novo.” Cole v. Holder, 659 F.3d 762, 769 (9th Cir. 2011).
We review the factual findings underlying the BIA’s
decision that an applicant is not eligible for CAT relief for
substantial evidence. Id. at 770. “Under the substantial
evidence standard, the court upholds the BIA’s
determination unless the evidence in the record compels a
contrary conclusion.” Id. (quoting Arteaga v. Mukasey, 511
F.3d 940, 944 (9th Cir. 2007)).

                            III.

    Velasquez-Samayoa’s sole claim for relief is deferral of
removal under the CAT. To prevail on that claim, the burden
is on Velasquez-Samayoa “to establish that it is more likely
than not that he . . . would be tortured if removed to the
proposed country of removal.” 8 C.F.R. § 1208.16(c)(2)
(providing the standard for withholding of removal under the
CAT); see id. § 1208.17(a) (providing the standard for
10          VELASQUEZ-SAMAYOA V. GARLAND

deferral of removal under the CAT). To qualify for CAT
protection, an applicant must “show only a chance greater
than fifty percent that he will be tortured if removed.” Cole
v. Holder, 659 F.3d 762, 770 (9th Cir. 2011) (quoting
Hamoui v. Ashcroft, 389 F.3d 821, 827 (9th Cir. 2004)).

    In Cole, we made clear that the standard for granting
CAT relief does not change when an applicant contends that
he would face risks of torture from multiple distinct sources
if he were removed to his country of origin. Such an
applicant must establish that, “taking into account all
possible sources of torture, he is more likely than not to be
tortured.” Id. at 775. Thus, in assessing a CAT claim from
an applicant who has posited multiple theories for why he
might be tortured, the relevant inquiry is whether the total
probability that the applicant will be tortured—considering
all potential sources of and reasons for torture—exceeds 50
percent. See Quijada-Aguilar v. Lynch, 799 F.3d 1303, 1308
(9th Cir. 2015) (“CAT claims must be considered in terms
of the aggregate risk of torture from all sources, and not as
separate, divisible CAT claims.”). For example, if an
applicant is at risk of torture from “police, death squads, and
gangs,” he “need not prove that each group, treated
individually, would more likely than not torture him.” Cole,
659 F.3d at 775.

   The Attorney General has instructed that, if an applicant
would be tortured only if a single “hypothetical chain of
events” comes to fruition, CAT relief cannot be granted
unless each link in the chain is “more likely than not to
happen.” Matter of J-F-F-, 23 I. & N. Dec. 912, 917-18
(A.G. 2006). The Attorney General’s rationale for that rule
was that “a [single] chain of events cannot be more likely
               VELASQUEZ-SAMAYOA V. GARLAND                             11

than its least likely link.” 1 Id. at 918 n.4. For example, in
J-F-F-, the CAT applicant’s theory of torture was premised
on the suppositions

         that [the applicant] needs medication in order
         to behave within the bounds of the law; that
         such medication is not available in the
         Dominican Republic; that as a result [the
         applicant] would fail to control himself and
         become “rowdy”; that this behavior would
         lead the police to incarcerate him; and that the
         police would torture him while he was
         incarcerated.

Id. at 917. The Attorney General determined that, among
other things, the applicant failed to show he was “more likely
than not to be denied access” to his medication, so he had
failed to meet his burden to show that he was more likely
than not to be tortured on the theory he had presented. Id. at
919.

    Our holding in Cole and the rule articulated in J-F-F- are
logically consistent. Cole provides that, when an applicant
posits multiple theories for why he would be tortured, the
Agency should consider the aggregate risk posed by all
sources and grant CAT relief if the cumulative probability of
torture is greater than 50 percent. J-F-F- provides that, when
an applicant posits a single theory for why he would be
tortured, but the torture will come about only if several
hypothetical events all occur in sequence, an applicant must

    1
        J-F-F- must be applied carefully—if it is applied at all.
Adjudicating a CAT claim will generally involve speculation about the
likelihood of future events, and it will not be possible, or even desirable,
to quantify probabilities precisely.
12          VELASQUEZ-SAMAYOA V. GARLAND

show, at a minimum, that the individual probability of each
event occurring is greater than 50 percent. It is possible that
an applicant might bring a CAT claim in which he posits
multiple theories for why he might be tortured, but one or
more of those theories entails a hypothetical chain of events
occurring in sequence. In such a case, the rule articulated in
J-F-F- will often be of little practical help to the Agency.
Even if the Agency were to determine that the applicant did
not carry his CAT burden on the basis of any one theory,
considered individually, the Agency’s work would not be
done. It would still have to assess whether the applicant’s
aggregate risk of torture—considering all theories
collectively—entitled him to CAT relief.

    Here, the BIA misapplied our precedent and J-F-F-. The
BIA acknowledged that Velasquez-Samayoa posited at least
two separate theories for why he might be tortured if he were
removed to El Salvador. Under the first theory, the BIA
explained, he would be identified as a gang member by
Salvadoran officials, and he would be killed or tortured in
the custody of those officials. Under the second theory, the
BIA explained, he would be identified as a gang member by
rival gangs, and he would be killed or tortured by those
gangs.

     After expressly recognizing that Velasquez-Samayoa
presented “alternative” theories of torture, the BIA stated
that “the Immigration Judge properly determined that
[Velasquez-Samayoa] had not demonstrated that each link in
the chain of hypothetical events will more than likely occur”
(citing Medina-Rodriguez v. Barr, 979 F.3d 738, 750-51 (9th
Cir. 2020); J-F-F-, 23 I. & N. Dec. at 917-18). The BIA
proceeded to consider some of the steps that might lead to
Velasquez-Samayoa’s torture under one theory or the other
and opined generally that those steps were not more likely
than not to occur. In the process, the BIA referred to
            VELASQUEZ-SAMAYOA V. GARLAND                    13

Velasquez-Samayoa’s two alternative theories of torture as
a “claimed chain of events that would lead to his torture.”
Finally, the BIA concluded that the IJ properly denied
Velasquez-Samayoa’s CAT claim, citing Medina-Rodriguez
for the statement that “the evidence does not establish that
any step in the claimed hypothetical chain of events is more
likely than not to happen, let alone that the entire chain will
come together to result in the probability of torture.” See
979 F.3d at 750-51.

    The BIA erred by failing to assess Velasquez-Samayoa’s
“overall risk of being tortured.” Cole, 659 F.3d at 775. The
BIA considered his two separate theories of torture as a
single hypothetical chain of events and denied his CAT
claim because the probability of that hypothetical chain
occurring was not high enough. But the BIA should not have
considered his claim as a single hypothetical chain of events,
when—as the BIA itself acknowledged—he posited two
“alternative” and distinct theories for why he would be
tortured if he were removed to El Salvador. By requiring
Velasquez-Samayoa to show that every step in two
hypothetical chains was more likely than not to occur, the
BIA increased his CAT burden. Velasquez-Samayoa was
not required to show that he was more likely than not to be
tortured under both theories, nor was he required to show
that he was more likely than not to be tortured under any
single theory considered individually. See Quijada-Aguilar,
799 F.3d at 1308. The law requires him to show only that,
“taking into account all possible sources of torture, he is
more likely than not to be tortured.” Cole, 659 F.3d at 775.
Thus, the BIA should have assessed whether aggregating the
risks posed by Velasquez-Samayoa’s two theories results in
a probability greater than 50 percent that he will be tortured.
See id. (“The BIA erred by . . . never assessing [the
applicant’s] overall risk of being tortured.”).
14          VELASQUEZ-SAMAYOA V. GARLAND

     Despite the BIA’s reliance on it, our decision in Medina-
Rodriguez does not support the Agency’s approach. In that
case, the applicant claimed that he would likely be tortured
if removed to Mexico for two reasons: (1) he had a physical
disability, and the Mexican healthcare system subjected
individuals with disabilities to abuse, and (2) he had twenty
tattoos, which would attract the attention of cartels, which
would result in the applicant’s being tortured by a cartel.
Medina-Rodriguez, 979 F.3d at 750-51. That second theory
of torture risk relied on multiple events all occurring in
sequence. In assessing that second theory, we held that
“[t]he evidence does not establish that any step in this
hypothetical chain of events is more likely than not to
happen, let alone that the entire chain will come together to
result in the probability of torture.” Id. at 751 (alteration in
original) (quoting J-F-F-, 23 I. & N. Dec. at 917-18). We
cited J-F-F- to explain why the applicant’s second theory
was not sufficient in and of itself to sustain his burden of
showing he was more likely than not to be tortured if
removed to Mexico. In assessing the applicant’s risk of
torture on account of his first theory, we decided that the BIA
properly rejected that theory because there was no evidence
in the record to support the proposition that individuals in
Mexico faced torture because of physical disabilities.
Medina-Rodriguez, 979 F.3d at 750. Because we had
already determined that the applicant did not face any risk of
torture stemming from his physical disability, our decision
that the applicant could not meet his CAT burden on the
basis of his only other theory was dispositive. Here, by
contrast, the Agency never made a determination that
Velasquez-Samayoa faced no risk of torture on the basis of
either of his theories, so the Agency’s application of
J-F-F- was inadequate to assess whether he had met his CAT
burden.
            VELASQUEZ-SAMAYOA V. GARLAND                    15

                             IV.

    Velasquez-Samayoa argues that the Agency also erred
by disregarding credible expert testimony. We agree.

    “The regulations implementing CAT explicitly require
the IJ to consider ‘all evidence relevant to the possibility of
future torture.’” Aguilar-Ramos v. Holder, 594 F.3d 701,
705 n.6 (9th Cir. 2010) (quoting 8 C.F.R. § 208.16(c)(3)).
“If the [Agency] rejects expert testimony, it must state ‘in
the record why the testimony was insufficient to establish the
probability of torture.’” Castillo v. Barr, 980 F.3d 1278,
1283 (9th Cir. 2020) (quoting Cole v. Holder, 659 F.3d 762,
772 (9th Cir. 2011)). Although the Agency may reject
credible testimony if it is “outweighed by other more
persuasive evidence,” Garland v. Ming Dai, 141 S. Ct. 1669,
1681 (2021) (emphasis added), when the Agency has
credited an expert, the Agency cannot reject that expert’s
testimony for the sole reason that it is not corroborated by
additional evidence, see Castillo, 980 F.3d at 1284 (“If an
expert’s opinion could only be relied upon if it were
redundant with other evidence in the record, there would be
no need for experts.”).

    The BIA improperly rejected Dr. Boerman’s testimony.
The BIA affirmed the IJ’s decision that Dr. Boerman was a
credible witness. Yet the BIA proceeded to reject key pieces
of Dr. Boerman’s testimony regarding why Velasquez-
Samayoa faced a high risk of torture, agreeing with the IJ
that “the country conditions evidence did not corroborate the
expert’s testimony that [Velasquez-Samayoa] will be
perceived as a gang leader based on his age and other
characteristics.”   The mere fact that Dr. Boerman’s
testimony is not corroborated by country conditions
evidence is not a valid reason for rejecting that testimony—
expert testimony can itself provide evidence of country
16          VELASQUEZ-SAMAYOA V. GARLAND

conditions. See id. To be sure, the Agency may point to
other persuasive evidence in the record that contradicts a
credible expert’s testimony. See Ming Dai, 141 S. Ct. at
1681. Here, the Agency did not do so.

    The BIA did refer to the IJ’s additional explanation for
rejecting Dr. Boerman’s testimony that Velasquez-Samayoa
was likely to be targeted based on his age. The IJ stated that
“the documentary evidence establishes that [in El Salvador]
children and young adults are most vulnerable to gang-
related violence.” To the extent the Agency was articulating
a finding that other evidence outweighs Dr. Boerman’s
testimony, we reject that finding as unsupported by
substantial evidence. The IJ cited to the declaration of
another one of Velasquez-Samayoa’s experts, as well as to
several pages about gang-related violence in El Salvador
from a country conditions report. But neither piece of
evidence contradicts or even casts doubt on Dr. Boerman’s
testimony regarding the risk Velasquez-Samayoa faces due
to his relatively advanced age. Dr. Boerman testified that
there is a “very short life expectancy” among gang members
and that “if you are considered a gang member, who lives to
the age of 40, by definition, you’re a leader, and if you’re a
leader, you are far more of concern to everyone.” Dr.
Boerman’s point was that relatively few gang members live
to be forty, so—given that Velasquez-Samayoa is more than
forty years old and that Dr. Boerman opined that Velasquez-
Samayoa will be readily identified as a gang member—he is
likely to be targeted as a gang leader. The fact that younger
people in El Salvador are more likely overall to be associated
with gangs than older people in El Salvador, and therefore
more likely to be affected by gang violence, does not refute
Dr. Boerman’s testimony that Velasquez-Samayoa is at a
high risk of torture because he is likely to be identified as an
older gang member.
              VELASQUEZ-SAMAYOA V. GARLAND                          17

                                  V.

     For the reasons above, we grant the petition for review
and remand the case to the Agency to properly assess the
aggregate risk that Velasquez-Samayoa will be tortured if he
is removed to El Salvador and, as part of that assessment, to
properly consider Dr. Boerman’s testimony. 2 Because the
Agency must, on remand, consider “all evidence relevant to
the possibility of future torture,” 8 C.F.R. § 208.16(c)(3), we
need not address Velasquez-Samayoa’s other arguments that
the Agency failed to consider all his evidence.

    GRANTED AND REMANDED.




    2
       Because Velasquez-Samayoa has asserted at least two distinct
theories for why he would be tortured if he were removed to El Salvador,
the Agency should bear in mind, when assessing the aggregate risk of
torture, that certain pieces of evidence—such as his prominent neck
tattoo—may be relevant to both theories.